      Case: 5:03-cr-00387-JRA Doc #: 91 Filed: 02/12/20 1 of 1. PageID #: 699



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA,                         )    CASE NO.:     5:03-CR-387
                                                   )                  5:19-CV-1841
                  Plaintiff-Respondent,            )
                                                   )    JUDGE JOHN R. ADAMS
        v.                                         )
                                                   )
 ERIC V. BARTOLI,                                  )    ORDER
                                                   )
                  Defendant-Petitioner.            )


   Currently pending before this Court is Defendant-Petitioner Eric Bartoli’s (“Bartoli”) Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence. (Pet’r’s Mot. to Vacate, ECF

No. 74.) Plaintiff-Respondent filed a Response in Partial Concession to Bartoli’s Motion to Vacate.

(Resp’t’s Resp. in Partial Concession, ECF No. 84.) Accordingly, because Respondent concedes

that Bartoli must be resentenced, this Court will do the following:

   (1) Bartoli’s Motion to Vacate is hereby GRANTED and it is ordered that Bartoli be

       transferred back to this district for resentencing;

   (2) Upon Bartoli’s return to this district, this Court will set a Status Conference to appoint

       counsel;

   (3) All other currently pending motions are rendered MOOT by this Order.

IT IS SO ORDERED.

DATE: February 11, 2020                                /s/ John R. Adams
                                                       Judge John R. Adams
                                                       UNITED STATES DISTRICT COURT
